United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-729
Issued: October 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated May 13, 2008 denying her left thumb
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
left thumb basal joint arthritis due to her federal employment.
FACTUAL HISTORY
On February 7, 2008 appellant, then a 45-year-old mail processing clerk, filed an
occupational disease claim alleging that she developed basal joint arthritis in her left hand thumb
and wrist due to throwing, lifting, loading and sorting mail as well as machine work.
Appellant submitted a narrative statement asserting that she used her left hand in
throwing mail on a nightly basis as well as grabbing, pinching, lifting and loading mail. She
returned to work in January 2007 and was required to sort mail by hand. Appellant stated that

her limitations required her to use her left hand only. She contended that her present condition
was a consequential injury but that no lost wages were claimed. Appellant requested medical
care as she had received disability retirement benefits. On January 28, 2008 her disability
retirement was approved. The Office of Personnel Management (OPM) found appellant disabled
for her position as a mail processor due to bilateral basal joint arthritis of the hand, thumb and
wrist. In a note dated January 9, 2008, Dr. Bruce M. Leslie, a Board-certified orthopedic
surgeon, noted that appellant had developed pain in the left thumb which she attributed to
overuse. He stated, “I suspect that [appellant] probably has arthritis in the left basal joint.”
In a letter dated April 1, 2008, the Office requested additional medical evidence from
appellant noting that Dr. Leslie did not provide a firm diagnosis of her condition or explain how
her employment caused her condition. Appellant submitted a factual statement dated April 28,
2008 and noted that she had informed Dr. Leslie that she was experiencing pain in her left hand.
By decision dated May 13, 2008, the Office denied appellant’s claim. It found that
appellant performed the described work duties but that the medical evidence was not sufficient to
establish that her condition was employment related.
On appeal, appellant’s attorney contends that she submitted sufficient medical evidence
to meet her burden of proof or to require additional development by the Office.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS
Appellant alleged that she developed left thumb basal joint arthritis due to her
employment activities. The Office found that she performed lifting, throwing and sorting mail as
alleged. However, appellant failed to submit sufficient medical evidence to establish causal
relation.
The medical evidence consists solely of the January 9, 2008 treatment record of
Dr. Leslie, a Board-certified orthopedic surgeon, who noted that appellant had developed pain in
the left thumb which she attributed to overuse. He stated, “I suspect that [appellant] probably
1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

has arthritis in the left basal joint.” This report is not sufficient to meet appellant’s burden of
proof as Dr. Leslie failed to provide a firm diagnosis. Dr. Leslie’s opinion on whether appellant
has left thumb basal joint arthritis was concluded in speculative terms. He merely indicated that
he suspected this condition. Without a clear diagnosis, findings on physical examination and an
opinion addressing how appellant’s condition was caused or contributed to by her employment
activities, this report is insufficient to meet her burden of proof. The Board further notes that the
report is of diminished probative value. Before the Office is required to undertake additional
development of the medical evidence, a medical report must contain an accurate medical history
and factual background, a firm medical diagnosis and opinion that the employee’s condition is
related to the employment.3 The Board finds that the Office properly denied appellant’s claim.
CONCLUSION
Appellant failed to submit the necessary medical opinion evidence to establish that she
developed left thumb basal joint arthritis due to her employment.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

See John J. Carlone, 41 ECAB 354, 358-60 (1989).

3

